___________

                             No. 96-1970
                             ___________

Shaun Duggins,                  *
                                *
          Appellant,            *
                                * Appeal from the United States
     v.                         * District Court for the
                                * Eastern District of Missouri.
Tom William Pridy, individually *
and as an employee of the       *
Missouri Department of Revenue; *
Tom Ley, individually and as an *       [UNPUBLISHED]
employee of the Missouri        *
Department of Revenue,          *
                                *
          Appellees.            *
                           ___________

                    Submitted:   December 10, 1996

                        Filed: December 13, 1996
                             ___________

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Shaun Duggins appeals the district court's dismissal in part
and grant of summary judgment in part in favor of the defendants in
Duggins's 42 U.S.C. § 1983 action. Having carefully reviewed the
record and the parties' submissions, we conclude the district
court's decisions were clearly correct and an extended discussion
on our part is not warranted. We thus affirm the district court.
See 8th Cir. R. 47B.


     A true copy.


          Attest:
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                -2-